Appellant was indicted, tried, and convicted for an assault and battery upon one Henry Day. The jury assessed no fine, its verdict being, "We the jury find the defendant guilty as charged in the indictment." Such verdict is permissible, for the statute is, when an offense may be punished, in addition to a fine, by imprisonment or hard labor for the county, the jury shall not be required to impose a fine, but if, in their judgment, the defendant should only be punished in some other mode, may in such case only find him guilty, and leave the imposition of the punishment to the court. Section 5286, Code 1923.
The verdict rendered by the jury was sufficient to support the judgment of the court imposing hard labor for the county, the sentence pronounced and entered being within the limitations provided by the statute. Section 3299, Code 1923.
We discover no reversible error of any nature in the record. The judgment of conviction, appealed from, will stand affirmed.
Affirmed. *Page 305